DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed November 10, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities: It is noted that the instant specification uses “OA” without defining specifically what “OA” is. The abbreviation “OA” is being concluded to stand for “oleic acid”.  
Appropriate correction is required.

Claims
Claim Rejections - 35 USC § 112 (New Rejections)
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a weight ratio of MTG/VC from 1 to 100. It is not clear if the is 1:100 or 1:1 to 100:1. Further the ratio does not fit within the range recited in claim 73.

Not Further Limiting
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 82 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “0.1% to 2.0% monothioglycerol (MTG) by weight and 0.01 to 0.05% ascorbic acid”. This limitation was recited in claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103 – Obviousness (Revised Rejection)
Claims 73-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 2007/0116730). 
Simmons et al. disclose pharmaceuticals compositions comprising buprenorphine, an opioid. The formulations of the present invention will contain from about 0.01 to about 10% of the opioid(s) in an ophthalmically acceptable vehicle (paragraph 0029). The compositions comprise buprenorphine in an amount ranging from 0.005 to about 0.1 mg/kg (paragraph 0025). The solvent used in the composition includes propylene glycol, polyethylene glycol, benzyl alcohol and ethanol. A solvent is present in an amount of up to about 97.5% by weight of the formulation (paragraph 0031). Emulsifiers used includes fatty alcohols. Antioxidants may be used an include sodium monothioglycerol and ascorbic acid. Stabilizers for use in the present invention are included, in a concentration of about 0.5% or less and monothioglycerol in a concentration of about 0.1% to 2% w/v, where about meets 0.05%. Penetration enhancers include fatty acids such as oleic acid and linoleic acid (paragraph 0033). Exemplary emollients include fatty acids, fatty alcohols, fatty alcohol ethers, lanolin and derivatives and phospholipids (paragraph 0038). An example of a compositions comprises 0.5% buprenorphine, 1.96% propylene glycol and water (Example 1).
prima facie case of obviousness exists.  MPEP 2144.05 A.  The reference discloses buprenorphine from about 0.01 to about 10%, which overlaps at least 1%, and 1 to 40%. Therefore, it would have been obvious to one of ordinary skill in the art to have used an amount within the gap, 1 to 10%.
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from there having been individually taught in the prior art. See MPEP 2144.06. It would have been obvious to have used the ascorbic acid together with monothioglycerol in a 1:1 ratio because they are known to perform the same function and the amounts that may be used in Simmons et al. overlap. 
In regard to the yellow color, the composition comprises MGT and therefore would have a light-yellow color.
In regard to the amount of oleic acid, oleic acid is a penetration enhancer and therefore is a result effect variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of oleic acid in order to achieve optimal penetration enhancing effect. See MPEP 2144.05.

Response to Arguments
The Examiner submits that in regard to the newly submitted claims, the claims recite “injectable”. The compositions of Simmons et al. are fluid and therefore are “injectable” compositions. In regards to Simmons et al. not teaching the specific 

Conclusion
Claims 73-85 are rejected.
No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612